Ca) CT Corporation Service of Process
Transmittal
03/23/2020
CT Log Number 537435465
TO: ALDI Legal Team

ALDI INC.

1200 N Kirk Rd

Batavia, IL 60510-1477

RE: Process Served in Tennessee

FOR: Aldi Inc. (Tennessee) (Domestic State: TN)

 

ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION: ROBERT LEE LONDON AND WIFR MARY LOUSIDE LONDON PLTF. vs. CT CORPORATION
SYSTEMS DFT. // TO: ALDI INC

DOCUMENT(S) SERVED: -

COURTI/AGENCY: None Specified
Case # 2020161
NATURE OF ACTION: Personal Injury - Failure to Maintain Premises in a Safe Condition
ON WHOM PROCESS WAS SERVED: C T Corporation System, Knoxville, TN
DATE AND HOUR OF SERVICE: By Certified Mail on 03/23/2020 postmarked on 03/19/2020
JURISDICTION SERVED : Tennessee
APPEARANCE OR ANSWER DUE: None Specified
ATTORNEY(S) / SENDER(S): None Specified
ACTION ITEMS: CT has retained the current log, Retain Date: 03/24/2020, Expected Purge Date:
03/29/2020
Image SOP

Email Notification, ALDI Legal Team legal@aldi.us

SIGNED: C T Corporation System
ADDRESS: 208 South LaSalle Street
Suite 814
Chicago, IL 60604
For Questions: 866-331-2303

CentralTeam1 @wolterskluwer.com

Page 1 of 1/ CP

Information displayed on this transmittal is for CT
Corporation's record keeping purposes only and is provided to
the recipient for quick reference. This information does not
constitute a legal opinion as to the nature of action, the
amount of damages, the answer date, or any information
contained in the documents themselves. Recipient is
responsible for interpreting said documents and for taking
appropriate action. Signatures on certified mail receipts

Case 3:20-cv-00339 Document 1-2 Filed 04/21/20" Page ft oF 8 Paget #6
| hp

thy!

eof AE de

*

ey

 

 

OTSS-6T6ZE NL ATUAXONA
GY SNALNOW OOE
SW3LSAS NOLUWHOdYOD 1

[E€03) .

pajsanbay ydieoey WNjey

yOZS-LZOLE NL peomjuesg
3D Yydeed VOTL

6uiping Aey-uped

uf ‘a@usny "y ebi0a5

 

‘ “IVI wSSV190-LSUId SdS/N

 

 

@96ZEC6h06

S$6Z/68/000M9Z20

 

samog Aaulild $20 Z S10

Z20LE wold
OZOZIGL/EO
3OvLsod Sn
09°4$

 

 

 

.

‘

‘
a
1

de

 

Case 3:20-cv-00339 Document 1-2 Filed 04/21/20 Page 2 of 8 PagelD #: 7

eee
TsO nTue

.

an
re

Ehbe “Sg22 ood O

LN

 
 

STATE OF TENNESSEE
SUMMONS COPY

IN THE CIRCUIT COURT FOR WILLIAMSON COUNTY, TENNESSEE

CIVIL ACTION NO. 2020 - Lt

Koleectlce London
Loulse Lond Service By:
Plaintiff o Sheriff

. ®Attorney
Or! Se ANC ot istered Papi | Sec. Of State

fanart akon < u S stem S o Comm. Of Insurance
Boo Montruc Ole Ent \e71 379 19

Defendant

   

 

To the above named Defendant:

You are hereby summoned and required to qerve upon Gs€or ae 2, Fusner,
rou Cracy Cac 4

plaintiffs attorney, whose address is WITT :
an answer to the complaint which is herewith served

upon you within thirty (30) days after service of this summons upon you,
exclusive of the day of service. If you fail to do so, judgment by default will be
taken against you for the relief demanded in the complaint.

Witnessed and issued, Debbie McMillan Barrett, Circuit Clerk for said Court

at office this \O| day of Navdn20 27D

 

Pre

 
   

Circuit Cou

 

 

NOTICE:
To the defendant(s): Tennessee law provides a ten thousand dollar ($10,000.00)
personal property exemption from execution or seizure to satisfy a judgment. Ifa
judgment should be entered against you in this action and you wish to claim
property as exempt, you must file a written list, under oath, of the terms you wish
to claim as exempt with the clerk of the court. The list may be filed at any time
and may be changed by you thereafter as necessary; however, unless it is filed
before the judgment becomes final, it will not be effective as to any execution or
garnishment issued prior to the filing of the list. Certain items are automatically
exempt by law and do not need to be listed; these include items of necessary
wearing apparel (clothing) for yourself and your family and trunks or other
receptacles necessary to contain such apparel, family portraits, the family Bible,
and school books. Should any of these items be seized, you would have the right
to recover them. If you do not understand your exemption right or how to
exercise it, you may wish to seek the counsel of a lawyer. Mail list, including
docket number, to: Clerk Court Clerk, 135 4 Avenue South , Franklin, TN 37064.

 

 

 

Case 2 20-CV-O0c00 Document 1-2 Filed 04/21/20 Page 30s PagelD 75
“FIFED
‘ WILLIAMS OH COUR
IN THE CIRCUIT COURT OF TENNESSEE rigtuit ccoee
TWENTY FIRST JUDICIAL DISTRICT

WILLIAMSON COUNTY AT FRANKLINZ02Z0 HAR 19 AN 8: 21

 

 

 

ROBERT LEE LONDON and WIFE MARY ) Nr -REO
LOUISE LONDON, )
) .
Plaintiffs ) 9020-161
) DOCKET NO.
vs. ) {TURY DEMANDED
)
ALDI, INC. )
)
)
Defendant. )

 

COMPLAINT

 

COME NOW the Plaintiffs, Robert Lee London and wife Mary Louise London through

Counsel, for their cause of action against the Defendant, Aldi, Inc., would state unto the Court as

follows:

1. The Plaintiffs Robert Lee London and Mary Louise London, reside at 2871
Sutherland Drive, Thompson’s Station, Williamson County, Tennessee 37179.

2. The Defendant, Aldi, Inc., is a for-profit corporation which owns a store located
at 4917 Main Street, Spring Hill, Tennessee 37174. The Registered Agent for Aldi. Inc., is CT
Corporation System, 300 Montvue Road, Knoxville, Tennessee 37919.

3. That, this Court has jurisdiction and venue since all acts contained herein took
place in Williamson County, Tennessee.

4. That on April 1, 2019 at approximately 6:00 p.m., the Plaintiff, Robert Lee
London, entered the Aldi, Inc, located at 4917 Main Street, Spring Hill, Tennessee 37174. After

he finished shopping he approached the cashier checkout counter. He was distracted by some

1

Case 3:20-cv-00339 Document 1-2 Filed 04/21/20 Page 4 of 8 PagelD #: 9

 
items in the discount basket which was next to the second checkout counter that was closed.
After looking at the discount items he headed back to checkout counter one. As he was walking
to checkout counter one, he tripped over the corner of the lower base of the checkout counter
two. The lower base was hidden with Easter flowers that were on display at the time creating a
trip and fall hazard.

5. That, the Defendant was negligent in placing the Easter flowers, in such a fashion
that obscured a trip hazard that could reasonably be foreseen, when an individual would walk by
it, that it would cause injury to persons walking by it.

6. That the Defendant, had a duty to maintain and place all objects in the store in a
safe manner to avoid obscuring a trip hazard when it was obvious that the items would be in the
walk way of customers causing injury. The discount display location caused the patrons to be
distracted from their path of walking as well. It created an attractive nuisance.

7. This dangerous and unsafe condition had existed for such a length of time that in
the exercise of ordinary care, the Defendant had constructive and/or actual knowledge of the
hazard because it was a known condition.

8. That the dangerous and unsafe condition was created by the Defendant’s
employees.

9. That the Easter flower display was placed it such a way that it hid the trip hazard
from customers. The negligent acts and omissions of the Defendant, in negligently creating a
dangerous condition where to wit:

a. By failing to provide a safe environment for a business’ invitee to use

walkways meant for them;

2

Case 3:20-cv-00339 Document 1-2 Filed 04/21/20 Page 5 of 8 PagelD #: 10
b. By failing to keep and maintain said premises in a safe and proper
condition for the use of the business invitees; °

c. By failing to disclose or warn the Plaintiff or other business invitees of the
defective and dangerous condition of the walkway; and

d. By placing the Easter flowers in a hazardous place obscuring a trip hazard.

All of these acts were the proximate cause of the Plaintiff falling and resulting personal
injuries.

10. At the time and place aforesaid, the Defendant so recklessly or negligently

- maintained, operated, or controlled said premises so as to cause the Plaintife Robert Lee London,
to be injured thereon at a time when the Defendant caused the premises to be unsafe or knew by
the exercise of ordinary care, or should have known, that said walkway and flower display area
were not in a reasonably safe condition commensurate with the circumstances of its use by
patrons and other business invitees.

11. ° That the Defendant further employed incompetent, inexperienced, unskilled or
careless employees and/or failed to exercise proper supervision of said employees in maintaining
the checkout area in a proper safe condition, thereby causing serious injuries to the Plaintiff as
herein alleged. Pleading further in the alternative, at the time and place: aforesaid, the Defendant
knew or should have known of the existence of the dangerous environment and trip and fall
hazard for a period of time sufficient to put the Defendant on notice. The Defendant failed under
its duty to both keep the area from being a fall hazard or to warn business invitees of the
dangerous condition. Pleading further in the alternative, the Defendant’ employees knew of the

existence of this dangerous fall hazard and in the exercise of their duty to maintain said area in a

reasonably safe condition for the invitees use, carelessly and negligently maintained said area so

3

Case 3:20-cv-00339 Document 1-2 Filed 04/21/20 Page 6 of 8 PagelD #: 11
that it was in fact a hazard and it caused the Plaintiff to trip and fall, substantially injuring
himself in the process.

12. That as a direct and proximate result of the negligence of the Defendant, the
Plaintiff, Robert Lee London, has suffered bodily injury which has resulted in pain and suffering,
mental anguish, medical expenses for treatment both past, present and future, and for permanent
injury. The Plaintiff deserves the right to claim any such damages to which he is entitled under
the laws of the State of Tennessee.

13. As a direct and proximate result of the Defendant’s negligence, the Plaintiff, Mary
Louise London, has suffered loss of consortium damages as a result of the injuries to her
husband, Robert Lee London.

WHEREFORE, the Plaintiffs demand as follows:

1. That process issue against the Defendant, requiring it to appear and answer;

2. That upon trial of this cause, that the Plaintiffs be awarded all of the damages
claimed by them and allowed by the laws of the State of Tennessee in the amount
of $ 100,000.00 or such other sum as the enlightened conscience of the trier of
fact shall determine;

3. That the Plaintiffs recover all of their costs, litigation expenses, and discretionary
costs as may be permitted by applicable law; and

4. For such other further and general relief as the justice of their cause may require.

THE PLAINTIFF DEMANDS A TRIAL BY JURY.

4

Case 3:20-cv-00339 Document 1-2 Filed 04/21/20 Page 7 of 8 PagelD #: 12
   
  

 

Jr. BPR #005614
Attorney for Plaintiff

artin Ray Building

7104 Peach Court

Brentwood, Tennessee 37027
Telephone: (615) 251-0005
Facsimile: (615) 379-2303

E-Mail: gfusner@aol.com

5

Case 3:20-cv-00339 Document 1-2 Filed 04/21/20 Page 8 of 8 PagelD #: 13
